EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 03/04/2022 and 02/24/2022.
	Claims 1, 5 have been amended.  Claims 4, 13 and 20 have been canceled.  Accordingly, claims 1-3, 5-12 and 14-19 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification have been overcome.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.    
	Authorization for this examiner's amendment was given in a telephone interview with Mrs. Anita M. Cepuritis (Reg. No. 70,770) on March 10, 2022. During telephone conversation with Mrs. Cepuritis, an agreement was reached to amend claim 1 and to correct the status identifier of claim 11.
	The application has been amended as follows: 
	- Claim 1: page 2, line 14, “and” has been deleted.
	- Claim 1: page 2, line 20, “the working cavity,” has been changed to --the working cavity; and wherein--.
	The amendment to claim 1 have been entered to further define the claim invention.
Drawings
2.	The drawings were received on 02/24/2022.  These drawings are approved.

Allowable Subject Matter
3.	Applicants’ amendments filed on 02/24/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims  1-3, 5-12 and 14-19 are allowed over the prior art of record.
4.	The following is an examiner’s statement of reasons for allowance:
	- Regarding claim 1: the dependent claim 4 has been canceled in that the subject matter of claim 4 has already been incorporated into the independent claim 1 in the amendment filed on 02/24/2022; therefore, claims 1 and its dependent are allowed.
	- Regarding claim 11: the dependent claim 13 has been canceled in that the subject matter of claim 4 has already been incorporated into the independent claim 11 in the amendment filed on 02/24/2022; therefore, claims 11 and its dependent are allowed.
	The claims are allowed because the prior art of record does not teach the advantages of combining the use of the limiting structure comprises the ball is moveably provided in the accommodation portion; and the spring is provided in the accommodation portion, a first end of the spring is pressed against a side wall of the accommodation portion, and a second end of the spring is pressed against the ball, when the working cavity performs the air suction operation, a pre-tightening force is applied to the ball by the spring, such that a part of the ball is positioned .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
5.	The IDS (PTO-1449) filed on Mar. 04, 2022 has been considered.  An initialized copy is attached hereto.  
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Kazaoka et al. (U.S. Patent Number 5,074,769) and Stone (U.S. Patent Number 5,470,215), each further discloses a state of the art.






Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746